— Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (William R. Roy, J.), entered December 1, 2003 in a proceeding pursuant to RPTL article 7. The order and judgment reduced the tax assessments for the years 1999-2001 on petitioner’s real property.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
*1123Same memorandum as in Matter of East Med. Ctr., L.P. v Assessor of Town of Manlius (16 AD3d 1119 [2005]). Present— Hurlbutt, J.P., Smith, Pine, Lawton and Hayes, JJ.